Reasons for Allowance

1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	The terminal disclaimer(s) as filed on 12/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent Nos. (10/097,738 B2) and (10/574,863 B2) has been reviewed and accepted. The terminal disclaimer(s) has been recorded.

3.	Applicant's remarks as filed on 12/30/20 have been considered.

4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-3 are allowed. 
Independent claims 1-3 are allowed as having incorporated the allowable subject matter as previously discussed in the last Office action as filed on 09/02/20, and based on the Terminal Disclaimer as filed on 12/30/20. 
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter) as specified in claims 1-3.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)   	Pau et al (2002/0012396 A1), Motion estimation process and system.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483